DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for allowance
2. Claims 20-39 are allowed.

3.  The following is an Examiner’s reason for allowance.
4. Regarding claims 20 (method), 27 (apparatus) and 34 (CRM) the closest prior art is Zou et al. (US 2009/0226170) and Kenny et al. (US 2003/0007210). Regarding claim 20, Zou discloses method configured to control an optical transmitter subsystem, the method comprising: determining a start position of an upstream timeslot for transmitting optical signals; (an optical network unit with transmission convergence unit adapted to retrieve the upstream timeslot indication and determine upstream bandwidth position, see page 8 and paragraph 104, lines 8-14 and figure 8,  based on start position of upstream time slot in the upstream bandwidth map, see page 2, paragraph 11 and figure 2; (Equivalent to Applicant’s figure 3); determining an amount of time necessary to enable (an ONU with an interface unit adapted to enable the laser before sending the burst data according to the set laser enable time overhead, see page 9 and paragraph 104, lines 18-23 and figure 8; (Equivalent to Applicant’s figure 3).  Further Kenny discloses to transition from a reduced energy state (between the power ramp up period 730 and the power ramp down period 725, there is a power indecision period 750 when the power from the first transmitter is turning off and the another transmitter is turning on and adjustment period 755 and thus the first transmitter is not fully turned off and the second transmitter is not fully turned on and thus in reduced energy state and goes to ready sate at the end of the power ramp up state 730, see page 10, paragraph 118,119  and 120 and figure 7; (Equivalent to Applicant’s figure 3) to a ready state generating a set of instructions to activate at a time corresponding to the amount of time prior to the start position of the upstream time slot; (after the dead time (enabling) 715 the bias or power level circuit 910 produces the electrical current need to power the laser transmitter 905, see page 11, paragraph 134 and figure 9 where the biasing is done during the start 710 of the time slot page 9,paragrapgh 112 and figure 7; (Equivalent to Applicant’s figure 3), and providing the set of instructions to; (the processor 550 activates (activates = instruction) the driver circuit 900, see figure 9; (Equivalent to Applicant’s figure 3). 

However, regarding claim 20, the prior art of record fails to disclose the current source; a current source in the optical transmitter subsystem, where the current source is capable of providing current to a component in the optical transmitter; that instructs the current source, wherein the set of instructions instructs a component in the optical transmitter subsystem different from the current source to activate at a second time prior to the start position of the upstream timeslot.

However, regarding claim 27, the prior art of record fails to disclose a current source; where the current source is capable of providing current to the laser; instructs the current source; wherein the set of instructions instructs a component in the optical transmitter subsystem different from the current source to activate at a second time prior to the start position of the upstream timeslot.

However, regarding claim 34, the prior art of record fails to disclose a current source; where the current source is capable of providing current to a component in the optical transmitter; the current source; to the current source; wherein the set of instructions instructs a component in the optical transmitter different from the current source to activate at a second time prior to the start position of the upstream timeslot.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kramer et al (US 2005/0041682) discloses an apparatus that reduces data burst in Ethernet passive optical network, see figure 8.

b. Kwon et al (US 2007/0116467) discloses a passive optical network in which the upstream modulated data is transmitted in a designated time slot, see figure 1.

c. Zhang et al (Scheduling hybrid WDM/TDM Passive Optical networks with Nonzero laser tuning time – 2011 attached) disclose a method to minimize packet delay and schedule length for the ONU by using non- zero laser tuning time, see figure 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636